Citation Nr: 1400158	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied a claim for service connection for bilateral hearing loss and tinnitus.  

In August 2011, the Veteran testified before the undersigned at a Board video conference hearing.  A copy of the transcript has been reviewed and is associated with the file.  

As stated in the last remand, the claim for service connection for tinnitus is on appeal.  The claim was remanded for further development in January 2013; as explained further below, the Board finds there was substantial compliance with the remand.  


FINDINGS OF FACT

1. Right ear hearing loss did not increase in severity in service.  

2. Left ear hearing loss was not manifested during service, sensorineural left ear hearing loss was not exhibited within the first post service year, and current left ear hearing loss is not otherwise related to the Veteran's active service.  

3. Tinnitus was not manifested during service, was not exhibited within the first post service year, and current tinnitus is not otherwise related to the Veteran's active service.  



CONCLUSIONS OF LAW

1. The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).  

2. The criteria for an award of service connection for left ear hearing loss, to include sensorineural left ear hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

3. The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a November 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran was afforded a VA examination regarding his claims, and addendum opinions were provided.  For reasons explained further below, the Board finds the VA opinions when read together are fully adequate, wholly articulate and take into account all pertinent aspects of this case."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There has been substantial compliance with the remand.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing.  The duty to assist is met.  

Service Connection and Aggravation

In adjudicating the left ear hearing loss disability and tinnitus, the principles of service connection apply.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  The list includes "organic diseases of the nervous system."  In Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit did not directly address whether sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an organic disease of the nervous system under 38 C.F.R. § 3.309(a), however, it is the established policy of VA to treat sensorineural hearing loss as an organic disease of the nervous system.  See, Cromley v. Brown, 7 Vet. App. 376, 378 (1995); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Part 12.a.  The Board will also consider tinnitus as a chronic disease under "organic diseases of the nervous system."  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court of Appeals for Veterans Claims (Court), evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993). 

The law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  As explained further below, the right ear hearing loss disability was noted at the October 1964 enlistment examination; the principles of aggravation apply.  

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2013).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury.  Wagner v. Principi, 370 F.3d at 1096.  

Facts, Competence and Credibility

In his November 2009 claim, the Veteran stated that his disabilities started in 1966 and were present on his exit examination.  He stated that he was in artillery while in the military and worked with howitzers.  This exposure caused hearing loss.  In November 2009, the Veteran sent hearing tests from his most recent employer.  He claimed his old employer, BSC (whose records were no longer available), informed him of his bilateral hearing loss disability from military service when he was reinstated in his old position and kept him aware that he had to wear hearing protection in loud areas.  

At his Board hearing, the Veteran claimed no exposure to acoustic trauma comparable to that from weaponry in the service.  He stated that he ran small machines at work and always wore hearing protection.  (Transcript, p 7.)  When he separated from service he had ringing in his ears.  (Transcript, pp 4, 6.)  He acknowledged working in a machine shop and hunting, but he asserted that he wore hearing protection with respect to those activities.  (Transcript, p 6.)  He related an incident in service where he was in front of a howitzer that was fired; he thought his hearing loss started at that time.  Id.  He claimed no exposure to noise like that after service because he ran small machines and wore ear plugs.  (Transcript, p 7.)  

The Board has converted the Veteran's audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, it appears the Veteran had hearing impairment for VA purposes in the right ear only upon entry into service.  See 38 C.F.R. § 3.385.  

An October 1964 pre-enlistment report of medical examination (RME) contained an audiogram that showed hearing impairment for VA purposes in the right ear.  (ASA units are converted to ISO units).  



HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
30
30
40
LEFT
20
10
0
10
20

Under a summary of defects and diagnoses, an H-2 profile was given for defective hearing.  He was still qualified for service.  On the report of medical history (RMH), he had no ear, nose and throat trouble.  He stated he worked as a machinist.  The physician's summary did not address his hearing.  

An October 1965 enlistment RME again showed hearing impairment for VA purposes in the right ear, but this time no profile or comment regarding defective hearing was given.  (ASA units are converted.)  



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
35
40
LEFT
5
0
0
15
10

On the RMH, the Veteran reported ear, nose and throat trouble.  He again stated he had been working at a steel company as an apprentice in a machine shop.  The physician's summary did not address hearing.  

An April 1966 driver qualification record noted "20/20" hearing.  The Veteran had completed training on how to operate several military vehicles, including cargo and utility trucks.  Several 1967 records show that the Veteran requested to leave service early so he could complete his machinist apprentice training with a steel company; this request was denied.  

In June 1967, the Veteran was disciplined for not attending "demolition class;" in response the Veteran stated that he was at "RSOP" or completing further field gun training.  Equipment issue information shows the Veteran was issued ammunition, a pistol and rifle throughout service; under "arm or service" the notation was "ARTY."  

At separation in September 1967, the RME audiogram was normal (ASA units are converted).  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
5

No defects were noted.  The RMH states the Veteran reported his present health was good.  He denied ear trouble, running ears, and hearing loss.  

In November 1967, the Veteran signed a statement saying there had been no change in his medical condition; this is also confirmed by service personnel records.  His DD 214 showed no foreign or sea service.  

In his March 1968 education application, the Veteran expressed his desire to take a course to become a machinist apprentice; it was to consist of work on "all types of machines."  Prior to service, he had worked nine months as a machinist's apprentice.  After service he had done the same thing for four months.  His employer, BSC, was a steel company.  A January 1968 record details his work.  

No records are available from BSC as the Veteran indicated this employer is no longer in operation in a November 2009 statement.  But more recent audiograms from another employer are in the file.  In February 2002, the Veteran received a hearing test for a new employer.  Audiogram results are as follows.  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
60
55
55
LEFT
15
10
50
60
55

Audiograms after this point in the file show similar or slightly worse results.  

In January 2010, the VA examination report noted a negative separation physical and hearing loss for VA purposes since 2002 (stable since that time).  The Veteran denied combat duty but stated that he was assigned to an artillery unit and was a drill instructor.  He was a machinist for 44 years, hunted and would target shoot recreationally.  

The Veteran also stated he had tinnitus but was unsure of the onset or circumstances surrounding this.  

Audiogram results were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
55
60
60
LEFT
10
10
55
60
55

Speech recognition for the right ear was 96 and left was 88.  The diagnosis was bilateral normal to moderately severe sensorineural hearing loss.  Tinnitus was as likely as not associated with bilateral hearing loss.  The examiner noted that the separation physical was normal.  The examiner found that bilateral hearing loss and tinnitus were not caused by or a result of noise exposure in service because the separation physical dated in 1967 indicated normal hearing levels in both ears at the time of separation from military service.  There is no delay in the onset of hearing loss due to noise exposure.  Likely the current diagnoses were due to post-service noise exposure, recreation, and aging.  

In January and April 2013 VA audiology addendums, the examiner clarified that the Veteran had pre-existing right ear hearing loss at induction; specifically mild high frequency hearing loss in the right ear.  However, the separation physical did not show a deterioration of hearing from 1964 to 1967.  The examiner found an overall lack of evidence that hearing levels decreased or worsened during active duty service.  The examiner opined that the hearing loss was not aggravated by noise exposure during military service.  The current hearing loss was more likely due to the noise exposure during his employment of 44 plus years working at the steel company.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must also assess the credibility, and probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  

Here, the Board finds that the Veteran is competent to assert that he has had bilateral hearing loss and ringing in his ears since service under 38 C.F.R. § 3.159(a)(2).  However, he is inconsistent in stating when he began having difficulty hearing.  Although he now asserts that he had bilateral hearing loss and ringing in his ears since service, at separation he denied hearing loss, ear trouble, or running ears.  He did report other problems (mumps, motion sickness, and etcetera).  As a result, the Board finds the Veteran is not a reliable source for when his difficulty hearing began.  Caluza, 7 Vet. App. 498.  His testimony and statements are assigned less weight as a result.  

Regarding tinnitus, at the VA examination the Veteran was unsure of the onset or circumstances surrounding such.  The Board finds the Veteran has been inconsistent in reporting the history of when his tinnitus started.  His testimony and statements in that regard are assigned less weight.  Caluza, 7 Vet. App. 498.  

Right Ear Hearing Loss

Here, the Board finds the VA opinion to be competent, as it is directly on point and fully explanatory.  While the evidence establishes that right ear hearing loss was noted upon enlistment into service under § 3.385, the examiner found that the evidence did not show deterioration of hearing in the right ear.  As a result of this opinion, the Board finds there was no increase in the severity of the right ear hearing loss in service.  This is the threshold consideration for the Board in aggravation claims.  38 C.F.R. § 3.306(a), (b) (2013).  

The Board finds that the opinion is consistent with the other competent evidence in the file.  While the audiograms show slight shifts at different Hertz and the final in-service audiogram does not show the decibel levels at 3000 Hertz, the overall shifts are not that significant.  Further, the Veteran denied hearing loss on the RMH in spite of some exposure to acoustic trauma in service.  Also, the Veteran has had significant post-service exposure to noise through his job at a steel company and through recreational activities.  The fact that he asserts he wore hearing protection does not diminish the lack of an overall threshold shift in hearing during service.  Given that this information supports the VA opinion and that there is no other competent evidence is to the contrary, the Board finds the evidence weighs against the claim.  

Left Ear Hearing Loss and Tinnitus

The Board does not find that service connection for left ear hearing loss or tinnitus is warranted on a presumptive basis because there is no showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Instead, weight of the evidence tends to show left ear hearing loss started after service and since the tinnitus is related to the bilateral hearing loss, it also started after service.  

The Board finds the VA opinion to be the most competent piece of evidence in the file as it is directly on point and fully explanatory.  It shows there is not a medically sound basis to attribute the post-service findings to an injury in service but that the findings are more properly attributable to an intercurrent cause.  Hensley, 5 Vet. App. at 159.  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that the left ear hearing loss and tinnitus had its onset in service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and the claims are denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

	




ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


